

115 HR 6285 IH: Veterans Emergency Treatment Services Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6285IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to carry out a major medical facility project in
			 Jacksonville, Florida.
	
 1.Short titleThis Act may be cited as the Veterans Emergency Treatment Services Act or the VETS Act. 2.Authorization of major medical facility projectThe Secretary of Veterans Affairs may carry out a major medical facility project in fiscal year 2019 consisting of the construction of a medical center in Jacksonville, Florida, in an amount not to exceed $300,000,000.
		